Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a -12 Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: EATON VANCE TAX-MANAGED BUY-WRITE INCOME FUND EATON VANCE TAX-MANAGED BUY-WRITE OPPORTUNITIES FUND EATON VANCE TAX-MANAGED GLOBAL BUY-WRITE OPPORTUNITIES FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 February 28, 2007 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of your Fund, which will be held at the principal office of each Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, April 27, 2007 at 1:30 P.M. (Boston time). At this meeting, you will be asked to consider the election of Trustees. The enclosed proxy statement contains additional information. We hope that you will be able to attend the meeting. Whether or not you plan to attend and regardless of the number of shares you own, it is important that your shares be represented. I urge you to complete, sign and date the enclosed proxy card and return it in the enclosed postage-paid envelope as soon as possible to assure that your shares are represented at the meeting. YOUR VOTE IS IMPORTANT  PLEASE RETURN YOUR PROXY CARD PROMPTLY It is important that your shares be represented at the Annual Meeting. Whether or not you plan to attend in person, you are requested to complete, sign and return the enclosed proxy card as soon as possible. You may withdraw your proxy if you attend the Annual Meeting and desire to vote in person. EATON VANCE TAX-MANAGED BUY-WRITE INCOME FUND EATON VANCE TAX-MANAGED BUY-WRITE OPPORTUNITIES FUND EATON VANCE TAX-MANAGED GLOBAL BUY-WRITE OPPORTUNITIES FUND NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held Friday, April 27, 2007 The Annual Meeting of Shareholders of each of the above registered investment companies, each a Massachusetts business trust (collectively the Funds), will be held at the principal office of each Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, April 27, 2007 at 1:30 P.M. (Boston time), for the following purposes: 1. To elect two Class II Trustees of each Fund. 2. To consider and act upon any other matters that may properly come before the meeting and any adjourned or postponed session thereof. Each Fund will hold a separate meeting. Shareholders of each Fund will vote separately. The Board of Trustees of each Fund has fixed the close of business on February 15, 2007 as the record date for the determination of the shareholders of a Fund entitled to notice of and to vote at the meeting and any adjournments or postponement(s) thereof. February 28, 2007 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of their Fund avoid the necessity and additional expense to the Fund of further solicitations by promptly returning the enclosed proxy. The enclosed addressed envelope requires no postage if mailed in the United States and is intended for your convenience. EATON VANCE TAX-MANAGED BUY-WRITE INCOME FUND EATON VANCE TAX-MANAGED BUY-WRITE OPPORTUNITIES FUND EATON VANCE TAX-MANAGED GLOBAL BUY-WRITE OPPORTUNITIES FUND The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of the Annual Meetings of Shareholders of Eaton Vance Tax-Managed Buy-Write Income Fund (the Buy-Write Income Fund), Eaton Vance Tax-Managed Buy-Write Opportunities Fund (the Buy-Write Opportunities Fund) and Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund (the Global Buy-Write Opportunities Fund) (collectively the Funds) to be held April 27, 2007, for the benefit of shareholders who do not expect to be present at the meeting. This proxy is solicited on behalf of the Boards of Trustees of the Funds and is revocable by the person giving it prior to exercise by a signed writing filed with each Funds Secretary or by executing and delivering a later dated proxy or by attending the meeting and voting the shares in person. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of the election of each Trustee. This proxy material is being mailed to shareholders on or about February 28, 2007. The Board of Trustees of each Fund has fixed the close of business on February 15, 2007 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. The number of Common Shares, $.01 par value per share of each Fund outstanding on February 15, 2007 were as follows: No. of Common Shares Outstanding Fund February 15, 2007 Buy-Write Income Fund 24,561,673 Buy-Write Opportunities Fund 62,942,017 Global Buy-Write Opportunities Fund 106,100,155 Each Fund will vote separately on each item; votes of multiple Funds will not be aggregated. As of February 15, 2007, to each Funds knowledge, (i) no shareholder beneficially owned more than 5% of the outstanding shares of a Fund; and (ii) the Trustees and officers of each Fund, individually and as a group, beneficially owned less than 1% of the outstanding shares of each Fund. The Boards of Trustees of the Funds know of no business other than that mentioned in Item 1 of the Notice of Meeting that will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. PROPOSAL 1. ELECTION OF TRUSTEES Each Funds Agreement and Declaration of Trust provides that a majority of the Trustees shall fix the number of the entire Board and that such number shall be at least two and no greater than fifteen. Each Board has fixed the number of Trustees at eight. Each Funds Agreement and Declaration of Trust further provides that the Board of Trustees shall be divided into three classes. The term of office of the Class II Trustees expires on the date of the 2007 Annual Meeting, and the term of office of the Class III and Class I Trustees will expire one and two years thereafter, respectively. Accordingly, only nominees for Class II Trustees are currently proposed for election. Trustees chosen to succeed the Trustees whose terms are expiring will be elected for a three-year term. An effect of staggered terms is to limit the ability of entities or persons to acquire control of a Fund. 1 Proxies will be voted for the election of the following Class II nominees: William H. Park and Ronald A. Pearlman. Each nominee is currently serving as a Trustee and has consented to continue to so serve. In the event that a nominee is unable to serve for any reason (which is not now expected) when the election occurs, the accompanying Proxy will be voted for such other person or persons as the Board of Trustees may recommend. No nominee is a party adverse to the Funds or any of its affiliates in any material pending legal proceeding, nor does any nominee have an interest materially adverse to the Funds. The Class III Trustees serving until the 2008 Annual Meeting are Norton H. Reamer, Lynn A. Stout and Ralph F. Verni. The Class I Trustees serving until the 2009 Annual Meeting are Benjamin C. Esty, James B. Hawkes and Samuel L. Hayes, III. The nominees for Class II Trustee and each Funds current Class I and Class III Trustees and their principal occupations for at least the last five years are described below. TRUSTEES Number of Term of Portfolios Office and in Fund Other Position(s) Length of Complex Directorships Held with Time Principal Occupations Overseen Held by Name, Address and Age Fund Served During Past Five Years by Trustee Trustee CLASS II TRUSTEES NOMINATED FOR ELECTION NONINTERESTED TRUSTEES William H. Park Class II Until 2007. Vice Chairman, Commercial 170 None DOB: 9/19/47 Trustee 3 years. Industrial Finance Corp. Trustee (specialty finance company) since 2005. (since 2006). Formerly, President and Chief Execu- tive Officer, Prizm Capital Management, LLC (invest- ment management firm) (2002-2005). Ronald A. Pearlman Class II Until 2007. Professor of Law, George- 170 None DOB: 7/10/40 Trustee 3 years. town University Law Trustee Center. since 2005. 2 Number of Term of Portfolios Office and in Fund Other Position(s) Length of Complex Directorships Held with Time Principal Occupations Overseen Held by Name, Address and Age Fund Served During Past Five Years by Trustee Trustee CLASS III AND CLASS I TRUSTEES NONINTERESTED TRUSTEES Norton H. Reamer Class III Until 2008. President, Chief Executive 170 None DOB: 9/21/35 Trustee 3 years. Officer and a Director of Trustee Asset Management Finance since 2005. Corp. (a specialty finance company serving the invest- ment management industry) (since October 2003). Presi- dent, Unicorn Corporation (an investment and financial advisory services company) (since September 2000). Formerly, Chairman and Chief Operating Officer, Hellman, Jordan Manage- ment Co., Inc. (an invest- ment management company) (2000-2003). For- merly, Advisory Director of Berkshire Capital Corpora- tion (investment banking firm) (2002-2003). Lynn A. Stout Class III Until 2008. Professor of Law, University 170 None DOB: 9/14/57 Trustee 3 years. of California at Los Angeles Trustee School of Law. since 2005. Ralph F. Verni Class III Until 2008. Consultant and private 170 None DOB: 1/26/43 Trustee 3 years. investor. Trustee since 2005. INTERESTED TRUSTEE James B. Hawkes Vice Presi- Until 2009. Chairman and Chief Execu- 170 Director of EVC DOB: 11/9/41 dent and 3 years. tive Officer of Eaton Vance Class I Trustee Corp. (EVC), Boston Man- Trustee since 2005. agement and Research (BMR), Eaton Vance Man- agement (EVM or Eaton Vance), and Eaton Vance, Inc. (EV); Vice President and Director of Eaton Vance Distributors, Inc. (EVD). Trustee and/or offi- cer of 170 registered invest- ment companies in the Eaton Vance Fund Complex. 3 Number of Term of Portfolios Office and in Fund Other Position(s) Length of Complex Directorships Held with Time Principal Occupations Overseen Held by Name, Address and Age Fund Served During Past Five Years by Trustee Trustee NONINTERESTED TRUSTEES Benjamin C. Esty Class I Until 2009. Roy and Elizabeth Simmons 170 None DOB: 1/2/63 Trustee 3 years. Professor of Business Trustee Administration, Harvard since 2005. University Graduate School of Business Administration (since 2003). Formerly, Associate Professor, Har- vard University Graduate School of Business Adminis- tration (2000-2003). Samuel L. Hayes, III Chairman Until 2009. Jacob H. Schiff Professor of 170 Director of DOB: 2/23/35 of the 3 years. Investment Banking Emeri- Tiffany & Co. Board and Trustee tus, Harvard University (specialty Class I since 2005. Graduate School of Busi- retailer) Trustee ness Administration. Direc- tor of Yakima Products, Inc. (manufacturer of automo- tive accessories) (since 2001) and Director of Telect, Inc. (telecommunica- tion services company). The business address of each Trustee is The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109. Includes both master and feeder funds in a master-feeder structure. Interested Trustee James B. Hawkes is an interested person (as defined in the Investment Company Act of 1940 (the 1940 Act)) by reason of his affiliations with EVM, each Funds investment adviser, and EVC, a publicly-held holding company, which owns all the outstanding shares of EVM and of EVMs trustee, EV. (EVM, EVC, and their affiliates are sometimes referred to collectively as the Eaton Vance organization.) Mr. Hawkes holds a position with other Eaton Vance affiliates that is comparable to his position with Eaton Vance listed above. Board Meetings and Committees During the fiscal year ended December 31, 2006, the Trustees of the Funds met nine times. Each Board of Trustees has three formal standing committees, an Audit Committee, a Special Committee and a Governance Committee. The Audit Committee met six times, the Special Committee met twelve times and the Governance Committee met six times during such period. Each Trustee attended at least 75% of the Board and Committee meetings on which he or she serves. None of the Trustees attended the Funds 2006 Annual Meeting of Shareholders. The Audit, Special and Governance Committees of the Board of Trustees of each Fund are each comprised of Trustees who are not interested persons as that term is defined under the 1940 Act (Independent Trustees). The respective duties and responsibilities of these Committees remain under the continuing review of the Governance Committee and the Board. Messrs. Reamer (Chair), Hayes, Park, Verni and Ms. Stout serve on the Audit Committee of the Board of Trustees of each Fund, such Audit Committee being established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934. Each Audit Committee member is independent under applicable listing standards of the New York Stock Exchange. The purposes of the Audit Committee are to (i) oversee each Funds accounting and financial reporting processes, its internal control over financial reporting, and, as appropriate, the internal control over financial reporting of certain 4 service providers; (ii) oversee or, as appropriate, assist Board oversight of the quality and integrity of each Funds financial statements and the independent audit thereof; (iii) oversee, or, as appropriate, assist Board oversight of, each Funds compliance with legal and regulatory requirements that relate to the Funds accounting and financial reporting, internal control over financial reporting and independent audits; (iv) approve, prior to appointment, the engagement and, when appropriate, replacement of the independent auditors, and, if applicable, nominate independent auditors to be proposed for shareholder ratification in any proxy statement of each Fund; (v) evaluate the qualifications, independence and performance of the independent auditors and the audit partner in charge of leading the audit; and (vi) prepare such Audit Committee reports consistent with the requirements of Rule 306 of Regulation S-K for inclusion in the proxy statement for the Annual Meeting of Shareholders of each Fund. Each Funds Board of Trustees has adopted a written charter for its Audit Committee, a copy of which, without appendices is attached as Exhibit A. The Audit Committees Report is set forth below under Additional Information. The Board of Trustees of each Fund has designated Messrs. Park, Hayes and Reamer as the Funds Audit Committee financial experts. Messrs. Hayes (Chair), Esty, Park, Reamer and Verni serve on the Special Committee of the Board of Trustees of each Fund. The purposes of the Special Committee are to consider, evaluate and make recommendations to the Board of Trustees concerning the following matters: (i) contractual arrangements with each service provider to a Fund, including advisory, sub-advisory, transfer agency, custodial and fund accounting, distribution services (if any) and administrative services; (ii) any and all other matters in which any of a Funds service providers (including Eaton Vance or any affiliated entity thereof) has any actual or potential conflict of interest with the interests of a Fund or its shareholders; and (iii) any other matter appropriate for review by the Independent Trustees, unless the matter is within the responsibilities of the Audit Committee or the Governance Committee of each Fund. Ms. Stout (Chair) and Messrs. Esty, Hayes, Park, Reamer and Verni serve on the Governance Committee of the Board of Trustees of each Fund. Each Governance Committee member is independent under applicable listing standards of the New York Stock Exchange. The purpose of the Governance Committee is to consider, evaluate and make recommendations to the Board of Trustees with respect to the structure, membership and operation of the Board of Trustees and the Committees thereof, including the nomination and selection of Independent Trustees and a Chairperson of the Board and the compensation of Independent Trustees. Each Funds Board of Trustees has adopted a written charter for its Governance Committee, a copy of which is attached as Exhibit B but is not available on Eaton Vances website. The Governance Committee identifies candidates by obtaining referrals from such sources as it deems appropriate, which may include current Trustees, management of the Funds, counsel and other advisors to the Trustees, and shareholders of a Fund who submit recommendations in accordance with the procedures described in the Committees charter. In no event shall the Governance Committee consider as a candidate to fill any vacancy an individual recommended by management of the Fund, unless the Governance Committee has invited management to make such a recommendation. The Governance Committee will, when a vacancy exists or is anticipated, consider any nominee for Independent Trustee recommended by a shareholder if such recommendation is submitted in writing to the Governance Committee, contains sufficient background information concerning the candidate, including evidence the candidate is willing to serve as an Independent Trustee if selected for the position, and is received in a sufficiently timely manner.
